  Case 15-80479      Doc 98       Filed 11/16/18 Entered 11/16/18 10:42:20           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: PAUL F. SCHULTZ, SR.                  §       Case No. 15-80479
       BARBARA A. SCHULTZ                    §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 02/25/2015.

       2) The plan was confirmed on 05/13/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 05/02/2018.

       5) The case was dismissed on 08/30/2018.

       6) Number of months from filing or conversion to last payment: 41.

       7) Number of months case was pending: 44.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $7,150.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 15-80479      Doc 98       Filed 11/16/18 Entered 11/16/18 10:42:20     Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 7,646.18
      Less amount refunded to debtor(s)                       $ 625.57
NET RECEIPTS                                                                   $ 7,020.61



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 3,810.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                        $ 580.13
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                               $ 4,390.13

Attorney fees paid and disclosed by debtor(s):                $ 190.00



Scheduled Creditors:
Creditor                                        Claim      Claim       Claim   Principal    Interest
Name                                Class   Scheduled   Asserted    Allowed        Paid        Paid
GERACI LAW L.L.C.                   Lgl      4,000.00   4,000.00    4,000.00   3,810.00        0.00
FORD MOTOR CREDIT CORP              Sec     15,550.00     531.54      531.54     531.54       18.58
HEIGHTS FINANCE CORP                Sec        250.00   2,584.92      250.00     250.00        3.35
HEIGHTS FINANCE CORP                Uns      2,755.00       0.00    2,334.92     278.53        0.00
IRS                                 Pri        276.00        NA          NA        0.00        0.00
ALTERNATIVE SOLUTIONS CENTER        Uns        150.00        NA          NA        0.00        0.00
ASSOCIATES IN                       Uns        175.00        NA          NA        0.00        0.00
BACK TO HEALTH WELLNESS             Uns        275.00        NA          NA        0.00        0.00
BANK OF AMERICA                     Uns        200.00        NA          NA        0.00        0.00
BMO HARRIS NA                       Uns        200.00        NA          NA        0.00        0.00
COTTONWOOD FINANCIAL                Uns        577.00     585.51      585.51      56.36        0.00
CENTEGRA HEALTH SYSTEM              Uns        901.00        NA          NA        0.00        0.00
CHARTER FITNESS OF MCHENRY          Uns        100.00        NA          NA        0.00        0.00
CHASE BANK                          Uns         87.00        NA          NA        0.00        0.00
CITIBANK                            Uns      4,279.00        NA          NA        0.00        0.00
COMMONWEALTH FINANCIAL              Uns        537.00        NA          NA        0.00        0.00
COMMONWEALTH FINANCIAL              Uns         62.00        NA          NA        0.00        0.00
COMMONWEALTH FINANCIAL              Uns        586.00        NA          NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 15-80479      Doc 98       Filed 11/16/18 Entered 11/16/18 10:42:20      Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal   Interest
Name                                Class   Scheduled    Asserted    Allowed        Paid       Paid
CONSUMERS COOP CRED UN              Uns      7,738.00         NA          NA        0.00       0.00
CREDIT ONE BANK NA                  Uns        647.00         NA          NA        0.00       0.00
RESURGENT CAPITAL SERVICES          Uns          0.00      549.89      549.89      52.93       0.00
DEPOT TIRE & AUTO SERVICES          Uns        400.00         NA          NA        0.00       0.00
FIFTH THIRD BANK                    Uns        113.00         NA          NA        0.00       0.00
FIFTH THIRD BANK                    Uns        319.00         NA          NA        0.00       0.00
FIFTH THIRD BANK                    Uns        544.00         NA          NA        0.00       0.00
FIRST PREMIER BANK                  Uns      1,041.00         NA          NA        0.00       0.00
BLITT AND GAINES, PC                Uns     10,566.00   11,602.28   11,602.28   1,384.03       0.00
GREAT BANK                          Uns          0.00         NA          NA        0.00       0.00
HSBC BANK                           Uns          0.00         NA          NA        0.00       0.00
IRS                                 Uns      1,347.00         NA          NA        0.00       0.00
BECKET & LEE LLP                    Uns        572.00      572.95      572.95      55.16       0.00
LAKE FOREST HOSPITAL                Uns      2,500.00         NA          NA        0.00       0.00
MORAINE EMERGENCY                   Uns      1,218.00         NA          NA        0.00       0.00
NORTH SHORE DENTAL CARE INC         Uns        135.00         NA          NA        0.00       0.00
NORTHERN ILLINOIS MED CTR           Uns        901.00         NA          NA        0.00       0.00
NORTHWESTERN LAKE FOREST            Uns        708.00         NA          NA        0.00       0.00
PUBLISHERS CLEARING HOUSE           Uns         86.00         NA          NA        0.00       0.00
SPRING GREEN                        Uns        250.00         NA          NA        0.00       0.00
SPRING GREEN LAWN CARE              Uns        150.00         NA          NA        0.00       0.00
TARGET CORPORATE SERVICES           Uns         25.00         NA          NA        0.00       0.00
THE HAMILTON COLLECTION             Uns         43.00         NA          NA        0.00       0.00
JIM COURIS                          Uns          0.00         NA          NA        0.00       0.00
REGIONAL MENTAL HEALTH              Uns          0.00      100.00      100.00       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-80479      Doc 98       Filed 11/16/18 Entered 11/16/18 10:42:20     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00            $ 0.00             $ 0.00
      Mortgage Arrearage                            $ 0.00            $ 0.00             $ 0.00
      Debt Secured by Vehicle                    $ 531.54          $ 531.54             $ 18.58
      All Other Secured                          $ 250.00          $ 250.00              $ 3.35
TOTAL SECURED:                                   $ 781.54          $ 781.54             $ 21.93

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 15,745.55       $ 1,827.01                $ 0.00



Disbursements:

       Expenses of Administration               $ 4,390.13
       Disbursements to Creditors               $ 2,630.48

TOTAL DISBURSEMENTS:                                             $ 7,020.61




UST Form 101-13-FR-S (9/1/2009)
  Case 15-80479        Doc 98      Filed 11/16/18 Entered 11/16/18 10:42:20               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 11/15/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
